DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackeret et al. (US 9527456, hereinafter ‘Ackeret’).

Ackeret further discloses the intended assembly of the mobile terminal in the mounting console in such a way that the operating and / or display surface of the mounted mobile terminal faces away from the vehicle driver, the operating and / or display surface is adapted to be seen by a passenger of the vehicle (see Figs. 38, 39); the mounting console is arranged in a center console of the vehicle (see Figs. 38, 39); at least one mounting element is arranged (2/3) and / or a mounting geometry of the mounting console for the mobile terminal is / are formed opposite the support surface (see Figs. 1, 2); the at least one mounting element and / or the mounting geometry are designed and oriented such that, starting from the base of the receiving portion, an upwardly widening receiving area for the mobile terminal is formed (curved lower 
Ackeret further discloses no viewing condition between a light beam emitted from the operating and / or display surfaces and a line of sight of a vehicle driver is geometrically fulfilled (via positioning in Figs. 38, 39); with the intended assembly of the mobile terminal in the mounting console, the front side of the mobile terminal, having an operating and / or display surface, is arranged inclined in such a way that a viewing condition 16Attorney Docket No. 1000/0318PUS1 between a light beam emanating from the operating and / or display surface and a line of sight of a passenger of the vehicle is fulfilled geometrically (via positioning in Figs. 38-40); and a vehicle comprising an assembly according to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
November 4, 2021